BAXTER, J., Concurring.
I join the majority’s narrow conclusion that, on the facts of this case, defendants have no affirmative defense, based on the free exercise of religion clauses of the federal and state Constitutions, against plaintiffs’ Unruh Civil Rights Act (Civ. Code, § 51) claims of discrimination on the basis of sexual orientation. With respect to the application of article I, section 4 of the California Constitution to this issue, I do not necessarily believe the state has a compelling interest in eradicating every difference in treatment based on sexual orientation (cf. In re Marriage Cases (2008) 43 Cal.4th 757, 875-877 [76 Cal.Rptr.3d 683, 183 P.3d 384] (conc. & dis. opn. of Baxter, J.) [sexual orientation is not suspect classification; statutory definition of marriage as between man and woman satisfies rational basis test]). However, I agree that California has a compelling interest, furthered by the Unruh Civil Rights Act, “in ensuring full and equal access to medical treatment irrespective of sexual orientation” (maj. opn., ante, at p. 1158, italics added), including a right to full medical assistance in establishing a pregnancy.
Of course, assuming that a strict scrutiny standard applies under the California Constitution, the state’s interest—here represented in a statute— must be balanced, in appropriate cases, against the fundamental constitutional right to the free exercise of religion. I am persuaded that, in the circumstances before us, the burden imposed on this constitutional right was not sufficient to overcome the state’s interest. As the majority indicates, defendants in this case, who are members of a group medical practice, can avoid any conflict between their religious beliefs and the Unruh Civil Rights Act’s requirements “by ensuring that every patient requiring [intrauterine insemination] receives ‘full and equal’ access to that medical procedure through a North Coast physician lacking defendants’ religious objections.” (Maj. opn., ante, at p. 1159, italics added.)
I am not so certain this balance of competing interests would produce the same result in the case of a sole practitioner, who arguably is a “business establishment[]” for purposes of the Unruh Civil Rights Act (Civ. Code, § 51, subd. (b); see Washington v. Blampin (1964) 226 Cal.App.2d 604, 606-607 [38 Cal.Rptr. 235]), but who lacks the opportunity to ensure the patient’s treatment by another member of the same establishment. At least where the patient could be referred with relative ease and convenience to another *1163practice, I question whether the state’s interest in full and equal medical treatment would compel a physician in solo practice to provide a treatment to which he or she has sincere religious objections. One might well conclude that, in that situation, application of the Unruh Civil Rights Act against the doctor would not be the means “ ‘least restrictive’ ” on religion of furthering the state’s legitimate interest. (Maj. opn., ante, at p. 1158; Catholic Charities of Sacramento, Inc. v. Superior Court (2004) 32 Cal.4th 527, 562 [10 Cal.Rptr.3d 283, 85 P.3d 67].)
These issues are not before us here, however, and the majority does not express any views on them. On that basis, and with that understanding, I concur in the majority’s reasoning, and in its result.
Petitioners’ petition for a rehearing was denied October 28, 2008.